1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6    ALEX MARQUEZ,                                    Case No. 3:15-cv-00492-MMD-CBC

7                                 Petitioner,                        ORDER
            v.
8
     E.K. MCDANIEL, et al.,
9
                              Respondents.
10

11         Respondents filed a motion for extension of time (third request) (ECF No. 66). The

12   Court finds Respondents have sufficiently demonstrated good cause to grant the motion.

13         It is therefore ordered that Respondents’ motion for extension of time (third request)

14   (ECF No. 66) is granted. Respondents will have through May 28, 2019, to file an answer

15   or other response to the amended petition (ECF No. 14).

16

17         DATED THIS 1st day of March 2019.

18

19
                                                      MIRANDA M. DU
20                                                    UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27
28
